

Exhibit 10.2


SECURITY AGREEMENT




SECURITY AGREEMENT (“Security Agreement”) dated as of February 16, 2007, among
KRISPY KREME DOUGHNUT CORPORATION, a corporation duly organized and validly
existing under the laws of North Carolina (the “Borrower”), KRISPY KREME
DOUGHNUTS, INC., a corporation duly organized and validly existing under the
laws of North Carolina (the “Parent Guarantor”), the Subsidiary Guarantors
listed on the signature pages hereto (the “Subsidiary Guarantors”; together with
the Parent Guarantor, the “Guarantors”; the Guarantors, together with the
Borrower, the “Obligors”), and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
collateral agent for the parties defined as “Administrative Agent” and “Lenders”
under the Credit Agreement referred to below (in such capacity, together with
its successors in such capacity, the “Collateral Agent”).


The Obligors, such Lenders, the Collateral Agent, and the Administrative Agent
are parties to a Credit Agreement dated as of February 16, 2007 (as modified and
supplemented and in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by such Lenders to the
Borrower.


To induce such Lenders to enter into the Credit Agreement and to extend credit
thereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Obligor has agreed to grant a
security interest in the Collateral (as hereinafter defined) as security for the
Secured Obligations (as so defined).


Accordingly, the parties hereto agree as follows:


Section 1. Definitions, Etc.


1.01 Terms Generally. Terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.


1.02 Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “Chattel Paper”, “Commodity Account”, “Commodity
Contract”, “Deposit Account”, “Document”, “Electronic Chattel Paper”,
“Equipment”, “Fixture”, “General Intangible”, “Goods”, “Instrument”,
“Inventory”, “Investment Property”, “Letter-of-Credit Right”, “Proceeds”,
“Promissory Note” and “Supporting Obligations” have the respective meanings set
forth in Article 9 of the NYUCC, and the terms “Certificated Security”,
“Entitlement Holder”, “Financial Asset”, “Securities Account”, “Security”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.


1.03 Additional Definitions. In addition, as used herein:


“Collateral” has the meaning assigned to such term in Section 3.


--------------------------------------------------------------------------------







“Collateral Account” has the meaning assigned to such term in Section 4.01.


“Copyright Collateral” means all Copyrights of any Obligor, whether now owned or
hereafter acquired by such Obligor, including each Copyright identified in
Annex 4.


“Collateral Trigger Event” shall be deemed to have occurred and be continuing on
any date that the aggregate amount of (i) all items of Investment Property of
any Obligor with a value of less than $500,000 not held by the Collateral Agent
plus (ii) all Financial Assets with a value of less than $500,000 not held by
the Collateral Agent plus (iii) all Electronic Chattel Paper of any Obligor with
a principal amount of less than $500,000 not held by the Collateral Agent plus
(iv) all Letter-of-Credit Rights of any Obligor with a face amount of less than
$500,000 not held by the Collateral Agent plus (v) all Chattel Paper having a
principal amount of less than $250,000 not held by the Collateral Agent is equal
to or greater than $2,000,000.


“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction outside the United States of America.


“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Obligor on the date hereof and identified in Annex 3 (Part A).


“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to any
Obligor with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Obligor; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Obligor in respect of any of the items listed
above.


“Issuers” means, collectively, (a) the respective Persons identified on Annex 3
(Part A) under the caption “Issuer” and (b) any other Person that shall at any
time be a

-2-

--------------------------------------------------------------------------------



direct Subsidiary of any Obligor (other than any Inactive Company any such
Subsidiary that is also a Subsidiary of a Foreign Subsidiary).


“Mobile Store” means any Motor Vehicle of any Obligor that is outfitted as a
retail store whether or not any sales are conducted therein.


“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.


“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“Patent Collateral” means all Patents of any Obligor, whether now owned or
hereafter acquired by such Obligor, including each Patent identified in Annex 5.


“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.


“Pledged Shares” means, collectively, (i) the Initial Pledged Shares and
(ii) subject to the limitations set forth herein, all other Shares of any Issuer
now or hereafter owned by any Obligor, together in each case with (a) all
certificates representing the same, (b) all shares, securities, moneys or other
property representing a dividend on or a distribution or return of capital on or
in respect of the Pledged Shares, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Shares or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
holders of, or otherwise in respect of, the Pledged Shares, and (c) without
prejudice to any provision of any of the Loan Documents prohibiting any merger
or consolidation by an Issuer, all Shares of any successor entity of any such
merger or consolidation.


“Secured Creditors” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent and the Issuing Lender, any other holder from time to time
of any of the Secured Obligations and, in each case, their respective successors
and assigns.


“Secured Obligations” means the Secured Obligations (as defined in the Credit
Agreement).


“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

-3-

--------------------------------------------------------------------------------





“Short Form Security Agreement” has the meaning assigned to such term in
Section 5.01(d).


“Trademark Collateral” means all Trademarks of any Obligor, whether now owned or
hereafter acquired by such Obligor, including each Trademark identified in
Annex 6, together, in each case, with the product lines and goodwill of the
business connected with the use of, and symbolized by, each such trade name,
trademark and service mark. Notwithstanding the foregoing, the Trademark
Collateral does not and shall not include any Trademark that would be rendered
invalid, abandoned, void or unenforceable by reason of its being included as
part of the Trademark Collateral.


“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world.


Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Creditors that:


2.01 Title. The Obligors are the sole beneficial owners of the Collateral and no
Liens exist upon the Collateral (and no right or option to acquire the same
exists in favor of any other Person) other than (a) the security interest
created or provided for herein, which security interest constitutes a valid
first and prior perfected Lien on the Collateral, and (b) the Liens expressly
permitted by Section 7.02 of the Credit Agreement.


2.02 Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of each Obligor as of the date hereof are correctly set forth in
Annex 1. Said Annex 1 correctly specifies as of the date hereof the place of
business of each Obligor or, if any Obligor has more than one place of business,
the location of the chief executive office of such Obligor.


2.03 Changes in Circumstances. No Obligor has (i) within the period of four
months prior to the date hereof, changed its location (as defined in
Section 9-307 of the NYUCC), (ii) except as specified in Annex 1, within the
period of five years prior to the date hereof, changed its name, or (iii) except
as specified in Annex 2, within the period of five years prior to the date
hereof, become a “new debtor” (as defined in Section 9-102(a)(56) of the NYUCC)
with respect to a currently effective security agreement previously entered into
by any other Person.


2.04 Pledged Shares. The Initial Pledged Shares constitute (a) 100% of the
issued and outstanding Shares of each Issuer (other than a Foreign Subsidiary)
directly owned by each Obligor on the date hereof, whether or not registered in
the name of such Obligor and (b) in the case of each Issuer that is a Foreign
Subsidiary, (i) 65% (or such lesser percentage that constitutes all of the
voting stock of such Issuer owned by such Obligor) of the issued and outstanding
shares of voting stock of such Issuer and (ii) 100% of all other issued and

-4-

--------------------------------------------------------------------------------



outstanding shares of capital stock of whatever class of such Issuer directly
owned by each Obligor on the date hereof, in each case whether or not registered
in the name of such Obligor. Annex 3 (Part A) correctly identifies, as at the
date hereof, the respective Issuers of the Initial Pledged Shares and (in the
case of any corporate Issuer) the respective class and par value of such Shares
and the respective number of such Shares (and registered owner thereof)
represented by each such certificate.


The Initial Pledged Shares are, and all other Pledged Shares in which each
Obligor shall hereafter grant a security interest pursuant to Section 3 will be,
(i) duly authorized, validly existing, fully paid and non-assessable (in the
case of any Shares issued by a corporation) and (ii) duly issued and outstanding
(in the case of any equity interest in any other entity), and none of such
Pledged Shares are or will be subject to any contractual restriction, or any
restriction under the charter, by-laws, partnership agreement or other
organizational instrument of the respective Issuer thereof, upon the transfer of
such Pledged Shares (except for any such restriction contained herein or in the
Loan Documents, or under such organizational instruments).
 
None of the Initial Pledged Shares constitute Uncertificated Securities. No
partnership agreement, limited liability agreement nor any other agreement of
any Issuer that is not a corporation provides that any of the Initial Pledged
Shares of such Issuer are securities governed by Article 8 of the NYUCC.


As of the execution date hereof, each Obligor shall have delivered to the
Collateral Agent all certificates evidencing any of the Initial Pledged Shares,
accompanied by undated stock or other powers duly executed in blank; provided
that the Initial Pledged Shares identified as item 7 on Annex 3 (Part A) shall
be delivered to the Collateral Agent no later than 30 Business Days following
the date hereof (or such later date as the Collateral Agent may agree).


2.05 Promissory Notes. Annex 3 (Part B) sets forth a complete and correct list
of each Promissory Note held by each Obligor on the date hereof having an
aggregate outstanding principal amount equal to or in excess of $500,000.


As of the execution date hereof, each Obligor shall have delivered to the
Collateral Agent all Promissory Notes listed on Annex 3 (Part B).


2.06 Intellectual Property. Annexes 4, 5 and 6, respectively, set forth a
complete and correct list of all copyright registrations, patents, patent
applications, trademark registrations and trademark applications owned by each
Obligor on the date hereof (or, in the case of any supplement to said
Annexes 4, 5 and 6, effecting a pledge thereof, as of the date of such
supplement).


As of the date hereof, except pursuant to licenses and other user agreements
entered into by the Obligors in the ordinary course of business that are listed
in said Annexes 4, 5 and 6 (including as supplemented by any supplement
effecting a pledge thereof), no Obligor has done anything to authorize or enable
any other Person to use any Copyright, Patent or Trademark

-5-

--------------------------------------------------------------------------------



listed in said Annexes 4, 5 and 6 (as so supplemented), and all registrations
listed in said Annexes 4, 5 and 6 (as so supplemented) are, except as noted
therein, in full force and effect.


As of the date hereof, to each Obligor’s knowledge, (i) except as set forth in
said Annexes 4, 5 and 6 (as supplemented by any supplement effecting a pledge
thereof), there is no violation by others of any right of such Obligor with
respect to any Copyright, Patent or Trademark listed in said Annexes 4, 5 and 6
(as so supplemented), respectively, and (ii) such Obligor is not infringing in
any respect upon any Copyright, Patent or Trademark of any other Person; and no
proceedings alleging such infringement have been instituted or are pending
against such Obligor and no written claim against such Obligor has been received
by such Obligor, alleging any such violation, except as may be set forth in said
Annexes 4, 5 and 6 (as so supplemented).


No Obligor on the date hereof owns any Trademarks registered in the United
States of America to which the last sentence of the definition of Trademark
Collateral applies.


2.07 Commercial Tort Claims. Annex 7 sets forth a complete and correct list of
all commercial tort claims of each Obligor in existence on the date hereof.


2.08 Fair Labor Standards Act. Any goods now or hereafter produced by any
Obligor or any of their Subsidiaries included in the Collateral have been and
will be produced in compliance with the requirements of the Fair Labor Standards
Act, as amended.


Section 3. Collateral. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations owing by such Obligor, each Obligor hereby pledges and grants to the
Collateral Agent for the benefit of the Secured Creditors as hereinafter
provided a security interest in all of such Obligor’s right, title and interest
in, to and under the following property, in each case whether tangible or
intangible, wherever located, and whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 3 being collectively referred to herein as
“Collateral”):


(a) all Accounts:


(b) all Chattel Paper;


(c) the Collateral Account;


(d) all Documents;


(e) all Equipment;


(f) all Fixtures;


(g) all General Intangibles;

-6-

--------------------------------------------------------------------------------







(h) all Goods not covered by the other clauses of this Section 3;


(i) the Pledged Shares;


(j) all Instruments, including all Promissory Notes;


(k) all Intellectual Property;


(l) all Inventory;


(m) all Investment Property not covered by other clauses of this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;


(n) all Letter-of-Credit Rights;


(o) all commercial tort claims, as defined in Section 9-102(a)(13) of the NYUCC,
arising out of the events described in Annex 7;


(p) all other tangible and intangible personal property whatsoever of such
Obligor; and


(q) all Proceeds of any of the Collateral, all Accessions to and substitutions
and replacements for, any of the Collateral, all Supporting Obligations with
respect to any of the Collateral and all offspring, rents, profits and products
of any of the Collateral, and, to the extent related to any Collateral, all
books, correspondence, credit files, records, invoices and other papers
(including all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Obligor or any computer bureau or
service company from time to time acting for such Obligor),


IT BEING UNDERSTOOD, HOWEVER, that (A) in the case of any of the foregoing that
consists of general or limited partnership interests in a general or limited
partnership or any Shares in a Joint Venture, the security interest hereunder
shall be deemed to be created only to the maximum extent permitted under the
applicable organizational instrument or joint venture agreement pursuant to
which such entity is formed or governed, (B) in no event shall the security
interest granted under this Section 3 attach to (1) any lease, license,
contract, property rights or agreement to which such Obligor is a party (or to
any of its rights or interests thereunder) if the grant of such security
interest therein would constitute or result in either (i) the abandonment,
invalidation or unenforceability of any right, title or interest of such Obligor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease, license, contract, property rights or agreement
(other than to the extent that any such term would be rendered ineffective by
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect
in the relevant jurisdiction), (2) any assets owned by any Obligor on the date
hereof or hereafter acquired that is subject to a Lien securing Indebtedness
permitted to be incurred pursuant to Section 7.01(e) of the Credit Agreement if
the contract or other agreement in which

-7-

--------------------------------------------------------------------------------



such Lien is granted (or the documentation providing for such Indebtedness)
validly prohibits the creation of any other Lien on such assets and (3) any
Fixtures located on premises leased by the Obligors to the extent the pledge
thereof or grant of a security interest therein (x) is prohibited by the lease
governing such premises or (y) would result in the forfeiture of any Obligor’s
right, title or interest therein under applicable law, (C) the security interest
created hereby in Shares constituting voting stock of any Issuer that is a
Foreign Subsidiary shall be limited to that portion of such voting stock that
does not exceed 65% of the aggregate issued and outstanding voting stock of such
Issuer and (D) for the avoidance of doubt, the security interest created hereby
is not a conditional or an absolute assignment of any of the Trademark
Collateral or any other Collateral.


Section 4. Cash Proceeds of Collateral.


4.01 Collateral Account. The Collateral Agent will cause to be established at a
banking institution to be selected by the Collateral Agent a cash collateral
account (the “Collateral Account”), that


(i) to the extent of all Investment Property or Financial Assets (other than
cash) credited thereto shall be a Securities Account in respect of which the
Collateral Agent shall be the Entitlement Holder, and


(ii) to the extent of any cash credited thereto shall be a Deposit Account in
respect of which the Collateral Agent shall be the depository bank’s customer,
and


into which each Obligor agrees to deposit from time to time the cash proceeds of
any of the Collateral (including proceeds of insurance thereon) required to be
delivered to the Collateral Agent pursuant to any of the Loan Documents, or
pursuant hereto, and into which any Obligor may from time to time deposit any
additional amounts that it wishes to provide as additional collateral security
hereunder. The Collateral Account, and any money or other property from time to
time therein, shall constitute part of the Collateral hereunder and shall not
constitute payment of the Secured Obligations until applied as hereinafter
provided.


4.02 Withdrawals. The balance from time to time in the Collateral Account shall
be subject to withdrawal only as provided in this Section 4.02. The Collateral
Agent shall (except as otherwise provided in the last sentence of this
Section 4.02) remit the collected balance outstanding to the credit of the
Collateral Account to or upon the order of the Obligors as the Obligors shall
from time to time instruct, provided that at any time following the occurrence
and during the continuance of an Event of Default, the Collateral Agent may
(and, if instructed by the Lenders as provided in the Credit Agreement, shall)
in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Account (regardless of the origin thereof) to the prepayment of the
principal of the Loans (and/or to provide cover for LC Exposure) in the manner
specified in Section 2.17(b) of the Credit Agreement.


4.03 Investment of Balance in Collateral Account. The cash balance standing to
the credit of the Collateral Account shall be invested from time to time in such
Permitted

-8-

--------------------------------------------------------------------------------



Investments as the Obligors (or, after the occurrence and during the continuance
of an Event of Default, the Collateral Agent) shall determine, which Permitted
Investments shall be held in the name and be under the control of the Collateral
Agent (and credited to the Collateral Account), provided that at any time after
the occurrence and during the continuance of an Event of Default, the Collateral
Agent may (and, if instructed by the Lenders as provided in the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Permitted Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations then due
and payable in the manner specified in Section 5.09.


4.04 Cover for LC Exposure. Amounts deposited into the Collateral Account as
cover for LC Exposure under the Credit Agreement as contemplated by
Section 2.05(k) thereof shall be held by the Collateral Agent in a separate
sub-account (designated “LC Exposure Sub-Account”) and all amounts held in such
sub-account shall constitute collateral security first for the LC Exposure
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.


Section 5. Further Assurances; Remedies. In furtherance of the grant of the
security interest pursuant to Section 3, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:


5.01 Delivery and Other Perfection. Subject to the limitations specifically set
forth below, each Obligor shall promptly from time to time give, execute,
deliver, file, record, authorize or obtain all such financing statements,
continuation statements, notices, instruments, documents, agreements or consents
or other papers as may be necessary or desirable in the reasonable judgment of
the Collateral Agent to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
such security interest, and without limiting the foregoing, shall:


(a) subject to Section 5.01(h) hereto, if any of the Pledged Shares, or any
Investment Property or Financial Assets with an individual value equal to or in
excess of $500,000, constituting part of the Collateral are received by such
Obligor, forthwith (x) deliver to the Collateral Agent the certificates or
instruments, if any, representing or evidencing the same, duly endorsed in blank
or accompanied by such instruments of assignment and transfer in such form and
substance as the Collateral Agent may reasonably request, all of which
thereafter shall be held by the Collateral Agent, pursuant to the terms of this
Agreement, as part of the Collateral and (y) take such other action as the
Collateral Agent may deem necessary or appropriate in its reasonable judgment to
duly record or otherwise perfect the security interest created hereunder in such
Collateral;


(b) promptly from time to time deliver to the Collateral Agent any and all
Instruments with an individual value equal to or in excess of $500,000
constituting part of the Collateral, endorsed and/or accompanied by such
instruments of assignment and transfer in such form and substance as the
Collateral Agent may reasonably request; provided that (other than in the case
of the Promissory Notes delivered to the Collateral Agent pursuant to
Section 2.05 hereto) so long as no Event of Default shall have occurred

-9-

--------------------------------------------------------------------------------



and be continuing, such Obligor may retain for collection in the ordinary course
any Instruments received by such Obligor in the ordinary course of business and
the Collateral Agent shall, promptly upon request of such Obligor, make
appropriate arrangements for making any Instrument delivered by such Obligor
available to such Obligor for purposes of presentation, collection or renewal
(any such arrangement to be effected, to the extent requested by the Collateral
Agent, against trust receipt or like document);


(c) subject to Section 5.01(h) hereto, promptly from time to time enter into
such control agreements, each in form and substance reasonably acceptable to the
Collateral Agent, as Collateral Agent may require to perfect the security
interest created hereby in Electronic Chattel Paper having an individual
principal amount equal to or in excess of $500,000 and Letter-of-Credit Rights
having an individual face amount equal to or in excess of $500,000, and will
promptly furnish to the Collateral Agent true copies thereof; provided that with
respect to any Letter-of-Credit Right, the Obligors shall be required only to
use their commercially reasonable efforts to obtain control of such
Letter-of-Credit Rights;


(d) promptly from time to time upon the request of the Collateral Agent, execute
and deliver such short-form security agreements as the Collateral Agent may deem
necessary or desirable in its reasonable judgment to protect the interests of
the Collateral Agent in respect of that portion of the Collateral consisting of
Intellectual Property (each, a “Short Form Security Agreement”);


(e) promptly upon request of the Collateral Agent and if the net book value of
Motor Vehicles (other than Mobile Stores) exceeds $1,000,000 in the aggregate,
cause the Collateral Agent to be listed as the lienholder on any certificate of
title or ownership covering any Motor Vehicle (other than Motor Vehicles
constituting Inventory) that is not included in the calculation of the
$1,000,000 and within 120 days of such request deliver evidence of the same to
the Collateral Agent; provided, however that promptly upon request of the
Collateral Agent, each Obligor shall cause the Collateral Agent to be listed as
the lienholder on any certificate of title or ownership covering any Mobile
Store and within 120 days of such request deliver evidence of the same to the
Collateral Agent; provided further that the Collateral Agent hereby notifies the
Obligors that they shall list the Collateral Agent as the lienholder on any
certificate of title or ownership which covers any Mobile Store owned by any
Obligor as of the date hereof and that such Obligor shall deliver evidence of
the same to the Collateral Agent within 120 days of the date of this Agreement;


(f) keep full and accurate books and records relating to the Collateral, and, to
the extent required to perfect the Collateral Agent’s security interest in the
Collateral pursuant to the NYUCC, stamp or otherwise mark such books and records
in such manner as the Collateral Agent may require in order to reflect the
security interests granted by this Agreement;

-10-

--------------------------------------------------------------------------------





(g)  permit representatives of the Collateral Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Collateral Agent to be present at such Obligor’s place of business to
receive copies of communications and remittances relating to the Collateral, and
upon request of the Collateral Agent, forward copies of any notices or
communications received by such Obligor with respect to the Collateral, all in
such manner as the Collateral Agent may reasonably require; and


(h)  Notwithstanding anything to the contrary in this Agreement, if a Collateral
Trigger Event occurs and is continuing, deliver to the Collateral Agent
Investment Property, Financial Assets, Electronic Chattel Paper,
Letter-of-Credit Rights and/or Chattel Paper (or control thereof as contemplated
in this Agreement) in sufficient aggregate value, principal amount or face
amount such that a Collateral Trigger Event would no longer be continuing.


Notwithstanding anything herein to the contrary, no Grantor shall be required to
obtain control agreements with respect to any Deposit Accounts, Securities
Accounts or Commodity Accounts.


5.02 Other Financing Statements or Control. Except as otherwise permitted under
Section 7.02 of the Credit Agreement, no Obligor shall (a) file or knowingly
suffer to be on file for a period of more than 30 days from the date that such
Obligor obtained knowledge thereof, or authorize or affirmatively permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Agent
is not named as the sole Collateral Agent for the benefit of the Secured
Creditors, or (b) cause or permit any Person other than the Collateral Agent to
have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of the NYUCC)
of any Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral.


5.03 Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.


5.04 Special Provisions Relating to Certain Collateral.


(a) Pledged Shares.


(i) Except as may be permitted otherwise by the Credit Agreement, each Obligor
will cause the Pledged Shares to constitute at all times (1) 100% of the total
number of Shares of each Issuer other than a Foreign Subsidiary then outstanding
owned directly by such Obligor and (2) in the case of any Issuer that is a
Foreign Subsidiary, 65% (or such lesser percentage that constitutes all of the
voting stock of such Issuer owned by such Obligor) of the total number of shares
of voting stock of such Issuer and 100% of the total number of shares of all
other classes of capital stock of such Issuer then issued and outstanding owned
by such Obligor.


(ii) Subject to the last sentence of this Section 5.04(a)(ii), each Obligor
shall have the right to exercise all voting, consensual and other powers of
ownership pertaining

-11-

--------------------------------------------------------------------------------



to the Pledged Shares for all purposes not inconsistent with the terms of this
Agreement, the Loan Documents or any other instrument or agreement referred to
herein or therein, provided that such Obligor agrees that it will not vote the
Pledged Shares in any manner that is inconsistent with the terms of this
Agreement or the Credit Agreement; and the Collateral Agent shall execute and
deliver to such Obligor or cause to be executed and delivered to such Obligor
all such proxies, powers of attorney, dividend and other orders, and all such
instruments, without recourse, as such Obligor may request for the purpose of
enabling such Obligor to exercise the rights and powers that it is entitled to
exercise pursuant to this Section 5.04(a)(ii). Notwithstanding anything to the
contrary herein, the rights of the Obligors under this Section 5.04(a)(ii) shall
terminate immediately upon (x) the occurrence and continuation of an Event of
Default and (y) the delivery of a written notice from the Collateral Agent of
its intent to exercise its rights under this Section 5.04(a) (unless the
Collateral Agent is prohibited by law to give such notice in which case such
written notice shall not be required for termination of the Obligors’ rights
hereunder).


(iii) Subject to the last sentence of this Section 5.04(a)(iii), each Obligor
shall be entitled to receive and retain any dividends, distributions or proceeds
on the Pledged Shares paid in cash out of earned surplus. Notwithstanding
anything to the contrary herein, the rights of the Obligors under this
Section 5.04(a)(iii) shall terminate immediately upon (x) the occurrence and
continuation of an Event of Default and (y) the delivery of a written notice
from the Collateral Agent of its intent to exercise its rights under this
Section 5.04(a) (unless the Collateral Agent is prohibited by law to give such
notice in which case such written notice shall not be required for termination
of the Obligors’ rights hereunder).


(iv) Upon (x) the occurrence and continuation of an Event of Default and (y) the
delivery of a written notice from the Collateral Agent of its intent to exercise
its rights under this Section 5.04(a) (unless the Collateral Agent is prohibited
by law to give such notice in which case such written notice shall not be
required), whether or not the Secured Creditors or any of them exercise any
available right to declare any Secured Obligations due and payable or seek or
pursue any other relief or remedy available to them under applicable law or
under this Agreement, the Loan Documents or any other agreement relating to such
Secured Obligation, all dividends and other distributions on the Pledged Shares
shall be paid directly to the Collateral Agent and retained by it in the
Collateral Account as part of the Collateral, subject to the terms of this
Agreement, and, if the Collateral Agent shall so request in writing, each
Obligor agrees to execute and deliver to the Collateral Agent appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Collateral Agent shall, upon request of any
Obligor (except to the extent theretofore applied to the Secured Obligations),
be returned by the Collateral Agent to such Obligor.


(v) Either: (i) no partnership agreement, limited liability agreement nor any
other agreement of any Issuer that is not a corporation shall provide that any
of the Pledged Shares of such Issuer are securities governed by Article 8 of the
NYUCC or

-12-

--------------------------------------------------------------------------------



(ii) if any of such Pledged Shares are securities governed by Article 8 of the
NYUCC, then such Pledged Shares shall be certificated.


(b) Intellectual Property.


(i) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under Section 5.05 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Obligor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Obligor) to use or sublicense any of
the Intellectual Property now owned or hereafter acquired by such Obligor,
wherever the same may be located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof, subject to
any licenses granted by any Obligor in compliance with the provisions of this
Agreement prior to the occurrence of an Event of Default; provided, however that
the Collateral Agent agrees that it shall provide prior written notice of its
intent to exercise its rights pursuant to this Section 5.04(b) (unless the
Collateral Agent is prohibited by law to give such notice in which case such
written notice shall not be required for the Collateral Agent to exercise its
rights hereunder).


(ii) Notwithstanding Section 5.04(b)(i) and subject to the provisions of
Section 7.03 of the Credit Agreement that limit the rights of any Obligor to
dispose of its property, each Obligor will be permitted to exploit, use, enjoy,
protect, license, sublicense, assign, sell, dispose of or take other actions
with respect to the Intellectual Property in the ordinary course of the business
of such Obligor; provided, however, that notwithstanding anything to the
contrary herein, the rights of the Obligors under this Section 5.04(b)(ii) shall
terminate immediately upon (x) the occurrence and continuation of an Event of
Default and (y) the delivery of a written notice from the Collateral Agent of
its intent to exercise its rights under this Section 5.04(b) (unless the
Collateral Agent is prohibited by law to give such notice in which case such
written notice shall not be required for termination of the Obligors’ rights
hereunder). In furtherance of the foregoing, so long as no Event of Default
shall have occurred and be continuing and the Obligors’ rights under this
Section 5.04(b)(ii) have not been terminated, the Collateral Agent shall from
time to time, upon the request of any Obligor, execute and deliver any
instruments, certificates or other documents, in the form so requested, that
such Obligor shall have certified are appropriate in its judgment to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to clause (i) immediately above as to any specific
Intellectual Property). Further, upon the payment in full of all of the Secured
Obligations and cancellation or termination of the Commitments and LC Exposure
or earlier expiration of this Agreement or release of the Collateral, the
Collateral Agent shall grant back to the Obligors the license granted pursuant
to clause (i) immediately above. The exercise of rights and remedies under
Section 5.05 by the Collateral Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by the Obligors in
accordance with the first sentence of this clause (ii).

-13-

--------------------------------------------------------------------------------







(c) Chattel Paper. Subject to Section 5.01(h), each Obligor will (1) deliver to
the Collateral Agent each original of each item of Chattel Paper having an
individual principal amount equal to or in excess of $500,000 at any time
constituting part of the Collateral, and (2) cause each such original and each
copy thereof to bear a conspicuous legend, in form and substance reasonably
satisfactory to the Collateral Agent, indicating that such Chattel Paper is
subject to the security interest granted hereby and that purchase of such
Chattel Paper by a Person other than the Collateral Agent without the consent of
the Collateral Agent would violate the rights of the Collateral Agent.




5.05 Remedies.


(a) Rights and Remedies Generally upon Default. If an Event of Default shall
have occurred and is continuing, the Collateral Agent shall have all of the
rights and remedies with respect to the Collateral of a collateral agent under
the NYUCC (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which the Collateral Agent is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Collateral Agent were the sole and absolute owner thereof
(and each Obligor agrees to take all such action as may be appropriate to give
effect to such right); and without limiting the foregoing:


(i) the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or other
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;


(ii) the Collateral Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;


(iii) the Collateral Agent may require each Obligor to notify (and each Obligor
hereby authorizes the Collateral Agent, upon prior written notice to such
Obligor, provided that if Collateral Agent is prevented from giving such notice
by law no such notice shall be necessary, so to notify) each account debtor in
respect of any Account, Chattel Paper or General Intangible, and each obligor on
any Instrument, constituting part of the Collateral that such Collateral has
been assigned to the Collateral Agent hereunder, and to instruct that any
payments due or to become due in respect of such Collateral shall be made
directly to the Collateral Agent or as it may direct (and if any such payments,
or any other Proceeds of Collateral, are received by any Obligor they shall be
held in trust by such Obligor for the Collateral Agent and as promptly as
possible remitted or delivered to the Collateral Agent for application as
provided herein);

-14-

--------------------------------------------------------------------------------





(iv) the Collateral Agent may require any Obligor to assemble the Collateral at
such place or places, reasonably convenient to the Collateral Agent and such
Obligor, as the Collateral Agent may direct;


(v) the Collateral Agent may apply the Collateral Account and any money or other
property therein to payment of the Secured Obligations;


(vi) the Collateral Agent may require any Obligor to cause the Pledged Shares to
be transferred of record into the name of the Collateral Agent or its nominee
(and the Collateral Agent agrees that if any of such Pledged Shares is
transferred into its name or the name of its nominee, the Collateral Agent will
thereafter promptly give to such Obligor copies of any notices and
communications received by it with respect to such Pledged Shares); and


(vii) the Collateral Agent may sell, lease, assign or otherwise dispose of all
or any part of such Collateral, at such place or places as the Collateral Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Creditor or anyone else may be the purchaser, lessee, assignee or recipient of
any or all of the Collateral so disposed of at any public sale (or, to the
extent permitted by law, at any private sale) and thereafter hold the same
absolutely, free from any claim or right of whatsoever kind, including any right
or equity of redemption (statutory or otherwise), of any Obligor, any such
demand, notice and right or equity being hereby expressly waived and released.
In the event of any sale, assignment, or other disposition of any of the
Trademark Collateral, the goodwill connected with and symbolized by the
Trademark Collateral subject to such disposition shall be included. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.


The Proceeds of each collection, sale or other disposition under this
Section 5.05, including by virtue of the exercise of any license granted to the
Collateral Agent in Section 5.04(b), shall be applied in accordance with
Section 5.09.


(b) Certain Securities Act Limitations. Each Obligor recognizes that, by reason
of certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws, the Collateral Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Each Obligor acknowledges that any such private sales may be at prices
and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that

-15-

--------------------------------------------------------------------------------



the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.


(c) Notice. Each Obligor agrees that to the extent the Collateral Agent is
required by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten Business Days’ notice shall be deemed to
constitute reasonable prior notice.


5.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.05 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors, jointly and severally, shall remain liable for any
deficiency.


5.07 Locations; Names. Without at least 7 days’ prior written notice to the
Collateral Agent, no Obligor shall (i) change its location (as defined in
Section 9-307 of the NYUCC), (ii) change its name from the name shown as its
current legal name on Annex 1 or (iii) agree to or authorize any modification of
the terms of any item of Collateral that would result in a change thereof from
one Uniform Commercial Code category to another such category (such as from a
General Intangible to Investment Property) if such resulting change would
invalidate the Collateral Agent’s perfection of its security interest in such
item of Collateral.


5.08 Private Sale. The Secured Creditors shall incur no liability as a result of
the sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 5.05 conducted in a commercially reasonable manner. Each Obligor hereby
waives any claims against the Secured Creditors arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.


5.09 Application of Proceeds. Except as otherwise herein expressly provided and
except as provided below in this Section 5.09, the Proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Collateral Agent under Section 4 or
this Section 5, shall be applied by the Collateral Agent:


First, to the payment of the costs and expenses of such collection, sale or
other realization, including out-of-pocket costs and expenses of the Collateral
Agent and the fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;


Next, to the payment in full of the Secured Obligations, in each case equally
and ratably in accordance with the respective amounts thereof then due and owing
or as the Lenders or any other holders of the Other Pari Passu Obligations
holding the same may otherwise agree; and

-16-

--------------------------------------------------------------------------------





Finally, to the payment to the Obligors, or their successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.


Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “LC Exposure Sub-Account” of the Collateral Account pursuant to Section 4.04
shall be applied first to the LC Exposure outstanding from time to time and
second to the other Secured Obligations in the manner provided above in this
Section 5.09.


5.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default the Collateral Agent is hereby appointed the attorney-in-fact of the
Obligors for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as the Collateral Agent shall
be entitled under this Section 5 to make collections in respect of the
Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.


5.11 Perfection and Recordation. Prior to or concurrently with the execution and
delivery of this Agreement, each Obligor shall:


(a) file such financing statements and other documents in such offices as the
Collateral Agent may request to perfect the security interests granted by
Section 3 of this Agreement,


(b) deliver to the Collateral Agent all certificates evidencing any of the
Pledged Shares, accompanied by undated stock or other powers duly executed in
blank,


(c) deliver the originals of any of the promissory notes referred to in
Section 3,


(d) cause each Issuer (other than an Issuer the ownership interests in which are
evidenced by certificates) to agree that it will comply with instructions
regarding perfection and recordation originated by the Collateral Agent, and


(e) execute, deliver and record such short form security agreements relating to
Collateral consisting of the Intellectual Property as the Collateral Agent may
reasonably request.


Each Obligor authorizes the Collateral Agent to file Uniform Commercial Code
financing statements describing the Collateral as “all assets” or “all personal
property and fixtures” of such Obligor (provided that no such description shall
be deemed to modify the description of Collateral set forth in Section 3).

-17-

--------------------------------------------------------------------------------







5.12 Termination. When all Secured Obligations shall have been paid in full and
the Commitments of the Lenders under the Credit Agreement and all LC Exposure
shall have expired or been terminated or cash collateralized pursuant to a
written agreement reasonably acceptable to the Collateral Agent, this Agreement
and the Lien and security interest created hereunder shall automatically
terminate, and the Collateral Agent shall forthwith cause to be assigned,
transferred and delivered, against receipt but without any recourse, warranty or
representation whatsoever, any remaining Collateral and money received in
respect thereof, to or on the order of any Obligor and to be released and
canceled all licenses and rights referred to in Section 5.04(b). The Lien and
security interest created hereunder shall automatically terminate and be
released with respect to any Collateral or any Obligor that is sold as part of
or in connection with any disposition permitted under Section 7.03 of the Credit
Agreement. The Collateral Agent shall also, at the expense of the Obligors,
execute and deliver to the Obligors upon such termination such Uniform
Commercial Code termination statements, certificates for terminating the Liens
on the Motor Vehicles and such other documentation as shall be reasonably
requested by the Obligors to effect the termination and release of the Liens on
the Collateral as required by this Section 5.12.


5.13 Further Assurances. Each Obligor agrees that, from time to time upon the
written request of the Collateral Agent, such Obligor will execute and deliver
such further documents and do such other acts and things as the Collateral Agent
may reasonably request in order fully to effect the purposes of this Agreement.
The Collateral Agent shall release any Lien covering any asset that has been
disposed of in a transaction not prohibited by the Credit Agreement or that has
been disposed of with the consent of the Required Lenders under the Credit
Agreement.




Section 6. Miscellaneous.


6.01 Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 10.01 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 10.01.


6.02 No Waiver. No failure on the part of any Secured Creditor to exercise, and
no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by any Secured Creditor of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.


6.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Obligors and the
Collateral Agent (with the consent of the Lenders or Required Lenders as
specified in Article X of the Credit Agreement). Any such amendment or waiver
shall be binding upon the Secured Creditors and the Obligors.

-18-

--------------------------------------------------------------------------------







6.04 Expenses. The Obligors, jointly and severally, agree to reimburse each of
the Secured Creditors for all out-of-pocket costs and expenses incurred by them
(including the reasonable fees and expenses of legal counsel) in connection with
(i) any Event of Default and any enforcement or collection proceeding resulting
therefrom, including all manner of participation in or other involvement with
(w) performance by the Collateral Agent of any obligations of any Obligor in
respect of the Collateral that such Obligor has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Collateral Agent in respect thereof, by litigation or otherwise, including
expenses of insurance, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 6.04, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3.


6.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Obligors and the
Secured Creditors (provided that, except in connection with a transaction
permitted by Section 10.04(a) of the Credit Agreement, no Obligor shall assign
or transfer its rights or obligations hereunder without the prior written
consent of the Collateral Agent).


6.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.


6.07 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.


6.08 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.


6.09 Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.


6.10 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Creditors in order to carry
out the intentions of the parties hereto as nearly as may be possible and
(b) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

-19-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.


[Signature pages follow.]

 

--------------------------------------------------------------------------------





BORROWER:


KRISPY KREME DOUGHNUT CORPORATION




By: /s/ Daryl G. Brewster
Name: Daryl G. Brewster
Title: President & CEO




PARENT GUARANTOR:


KRISPY KREME DOUGHNUTS, INC.




By: /s/ Michael C. Phalen
Name: Michael C. Phalen
Title: CFO




SUBSIDIARY GUARANTORS:


KRISPY KREME MOBILE STORE COMPANY


KRISPY KREME CANADA, INC.


HD CAPITAL CORPORATION


HDN DEVELOPMENT CORPORATION


GOLDEN GATE DOUGHNUTS, LLC



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

                    as authorized Manager




--------------------------------------------------------------------------------



PANHANDLE DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

                    an authorized Manager



   
By:
KRISPY KREME MANAGEMENT II, LLC,

                   an authorized Manager



   
By:
KRISPY KREME DOUGHNUT CORPORATION,

     
as authorized Member of Krispy Kreme
Management I, LLC and Krispy Kreme
Management II, LLC



NORTH TEXAS DOUGHNUTS, L.P.



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

                    its General Partner


KK CANADA HOLDINGS, INC.


KRISPY KREME BRAND FUND CORPORATION


KRISPY KREME MANAGEMENT I, LLC



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member



KRISPY KREME MANAGEMENT II, LLC



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member



KRISPY KREME MANAGEMENT III, LLC



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member


--------------------------------------------------------------------------------





SOUTHERN DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

as authorized Manager



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member



SOUTHWEST DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

                    as authorized Manager



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member



NORTHEAST DOUGHNUTS, LLC



   
By:
KRISPY KREME MANAGEMENT I, LLC,

                    as authorized Manager



   
By:
KRISPY KREME DOUGHNUT
CORPORATION,

     
as authorized Member





By: /s/ Michael C. Phalen
Name: Michael C. Phalen
Title: Authorized Officer






--------------------------------------------------------------------------------







CREDIT SUISSE,
CAYMAN ISLANDS BRANCH,
as Collateral Agent




By /s/ David Dodd
Name: David Dodd
Title: Vice President




By /s/ Denise L. Alvarez
Name: Denise L. Alvarez
Title: Associate

